DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 7, 9, 10, 14, 22, 25-28
Withdrawn: 
NONE
Rejected:
1, 7, 9, 10, 14, 22, 25-28
Amended: 
1, 14, 22
New: 
25-28
Independent:
1, 14


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 10, 14, 22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-065956A (JP’956) optionally in view of Seki (US 2015/0203941).
Concerning independent claims 1 and 14, JP’956 teaches an aluminum alloy foil for a battery outer packaging, said alloy containing an average grain size of ≤7µm (abstract), which falls within the claimed average grain diameter of 100 grains of 1.0 to 7.0 µm (amended claim 1). JP’956 does not specify the average grain diameter is in a cross section of the aluminum foil layer in the thickness direction. However, it is reasonable to expect substantially the same average grain diameter for the cross section of the thickness direction for JP’956 as for the instant invention, as JP’956 also teaches a substantially identical process of forming the aluminum foil (i.e. homogenizing 450-500°C, hot rolling with exit temp. 250-350°C, cold rolling, intermediate annealing 400-500°C, cold rolling, and final annealing 300-400°C, see JP’956 at claim 4), as compared to the instant invention (see instant specification at [0135]). Therefore, because JP’956 teaches an aluminum alloy foil for battery outer packaging with an overlapping (general) average grain size, together with a substantially identical method of forming and heat treating said alloy foil, then substantially the same average grain size is expected in the thickness direction as for the instant invention. 
Concerning claim 1’s amended limitation of “a thickness of the aluminum alloy foil layer is from 15 µm to 35 µm”, JP’956 teaches foil 10-150µm thick, which overlaps the claimed thickness.
Concerning claim 1’s amended limitation of “any 100 second phase particles within a field of view of an optical microscope…an average value of a diameter y of top 20 second phase particles…is from 1.0 µm to 4.4 µm”, because JP’956 teaches an aluminum alloy foil for battery second phase particle size is expected in the thickness direction as for the instant invention. The second phase particle limitation is for any 100 second phase particles within a field of view of an optical microscope, and one of skill in the art could select particles that fit a desired profile/size. It is held that JP’956 has create a prima facie case of obviousness of the presently claimed invention.
Alternatively, Seki, who is also drawn to a substantially similar Al-Fe-Si rolled foil with good strength/formability properties, teaches that controlling the intermetallic particles (which qualify as second phase particles) to 1.0 to 5.0 µm in a certain density leads to an improvement in formability and strength [0024, 0034-0036, examples]. It would have been obvious to one of ordinary skill in the art, given the disclosure of Seki, to have controlled the average intermetallic particles/second phases of JP’956 to be between 1.0 to 5.0 µm (for the top 20 of any 100 particles within a field of view of an optical microscope), in order to provide a good strength/formability combination.
Concerning claim 7, JP’956 teaches said aluminum alloy foil comprises (in wt%):

claim 7
JP’956
Fe
0.7-2.5
1.2-1.7
Si
-0.30
0.04-0.08
Cu
-0.05
-0.2

Table 1: alloying ranges of cl. 7 vs prior art of JP’956
which overlaps the claimed alloying ranges.
Concerning claim 9, JP’956 teaches using said aluminum alloy foil for rechargeable battery outer packaging [0002], which meets the instant packaging material for secondary 
Concerning claims 25 and 27, JP’956 teaches the Al-Fe-Si alloy foil is 10-150µm thick, which overlaps the claimed thickness.
Concerning claims 22, 26, and 28, which mentions the thickness of the battery packaging material, JP’956 teaches the Al-Fe-Si alloy foil is used as a battery packaging material, and said foil is 10-150µm thick, which overlaps the claimed thickness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 7, 9, 10, 14, 22, 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 of copending Application No. 16/650462 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application at claims 1 & 2 recites an overlapping Al-Fe-Si alloy foil (instant claim 7) for battery packaging material, said foil exhibiting an average crystal grain diameter ≤10µm, substantially as presently claimed (instant claims 1, 14). Additionally, said reference application at claim 3 recites secondary particles ≤5 µm, substantially as presently claimed (amended claim 1). Concerning instant claim 9, though the claims of the reference application do not mention the battery packaging material is used for secondary batteries, it would have been obvious to one of ordinary skill in the art to have used the aluminum alloy foil of claims 1-3 of the reference application for a variety of battery types, such as secondary batteries. Concerning instant claim 10, claim 9 of the reference application recites said battery packaging material houses a battery element including a positive electrode, a negative electrode, and an electrolyte. Concerning the thickness of said Al-Fe-Si foil, though the claims of the reference application do not mention the thickness of the foil, because the reference application is drawn to “foil”, it would have been obvious to have rolled the Al-Fe-Si of the reference application to a suitable foil thickness, such as ≤50µm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Amendment
In the response filed 7/14/21 applicant amended claims 1, 14, and 22, submitted new claims 25-28, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the instantly claimed microstructure (average grain diameter and selection of second phase particle diameter) is not expected for the prior art of JP’956 because JP’956 does not teach cold rolling at a cold rolling temperature 110-240°C (instant specification at [0135]) has not been found persuasive. The prior art of JP’956 teaches cold rolling, and the examiner is taking cold working/rolling to mean working or rolling that occurs below the recrystallization temperature of a given alloy (as defined in ASM Handbook, Vol 2A p 256, 3rd column, attached to this action). Therefore the cold rolling of JP’956 would have been below the recrystallization temperature of the alloy discussed therein, which broadly overlaps the 110-240°C temperature disclosed in the present specification.  Further, applicant has provided no evidence of criticality of any specific cold rolling temperature.
Applicant’s argument that the second phase particle diameter would not be expected in view of the teachings of JP’956 has not been found persuasive. Because JP’956 teaches an aluminum alloy foil for battery outer packaging, together with a substantially identical method of forming and heat treating said alloy foil, then substantially the same second phase particle size is expected in the thickness direction as for the instant invention. The second phase particle limitation is for any 100 second phase particles within a field of view of an optical microscope, and one of skill in the art could select particles that fit a desired profile/size. Alternatively, it would have been obvious to one of ordinary skill in the art, given the disclosure of Seki, to have 
Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/1/21